Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kirk Loney appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action for failure to comply with the court’s order to advise the court of any address change. The district court subsequently vacated that order and reinstated Loney’s action. Accordingly, we dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.